PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Paul, Cleveland
Application No. 16/729,186
Filed: 27 Dec 2019
For: AUTOMOBILE VISOR ORGANIZER FOR STORING DOCUMENTS AND A MOBILE DEVICE
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition filed October 13, 2020, requesting withdrawal of holding of abandonment under 37 CFR 1.181 and relief under the USPTO Extended Cares Act notices by submission of a Statement of Delay Due to COVID-19 Outbreak.

On December 27, 2019, applicant filed the present application, including, inter alia:  (1) a Declaration for Utility Using an Application Data Sheet identifying the inventor as Cleveland Paul, Jr. (with suffix Jr.); (2) an Application Data Sheet (ADS) indicating the inventor’s given name as Cleveland Paul (without suffix Jr.) (3) a Certification of Micro-Entity Status showing the inventor’s first named as Clevaland Paul Jr. (with suffix Jr. and different spelling of first name – A instead of E); and (4) payment of a $165 search fee, $75 basic filing fee, and $190 examination fee in the micro entity amounts.

On January 23, 2020, the Office mailed a Notice to File Missing Parts of Nonprovisional Application, giving applicant a two-month extendable period from the mailing of the Notice to submit the total fee balance in the small amount of $435 ($80 surcharge + $330 search fee + $380 examination fee - $355 previous unapplied payment amount).1 The Notice to File Missing Parts of January 23, 2020, notified applicant that the Office had not received a properly executed inventor’s oath or declaration from Cleveland Paul (without suffix Jr. - the inventor name of record). The Notice stated that applicant must file an oath or declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each actual inventor no later than the expiration of the time period set in the "Notice of Allowability" to avoid abandonment. See 37 CFR 1.53(f). Additionally, the Notice to File Missing Parts of January 23, 2020, noted that this application, which was filed with an indication of micro entity status, failed to meet the requirements for establishing micro entity status because it did not properly identify the application to which it related. For micro entity certifications filed before an application number is assigned, the application must be identified with both the first named inventor and the correct title of invention.  All application identifying information on the micro entity certification must be consistent with the application in which it is filed.2 

On February 4, 2020, applicant submitted a response to the Notice to File Missing Parts, in which applicant asserted applicant previously paid the search and examination fees accompanied by a Certification of Micro Entity. 
On February 7, 2020, the Office mailed a Notice of Incomplete Reply stating the reply filed February 4, 2020, did not include all of the items required by the Notice to File Missing Parts.  The Notice of Incomplete Reply stated that applicant must submit the total fee balance in the small amount of $435 ($80 surcharge + $330 search fee + $380 examination fee - $355 previous unapplied payment amount). The Notice to File Missing Parts of January 23, 2020, notified applicant that the Office had not received a properly executed inventor’s oath or declaration from Cleveland Paul (without suffix Jr. - the inventor name of record). The Notice stated that applicant must file an oath or declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each actual inventor no later than the expiration of the time period set in the "Notice of Allowability" to avoid abandonment. See 37 CFR 1.53(f).  Additionally, the Notice of Incomplete Reply of February 7, 2020, noted the Certification of Micro Entity Status failed to meet the requirements for establishing micro entity status because it did not properly identify the application to which it related. The period for filing a complete and timely reply continued to run from the January 23, 2020 mailing date of the Notice to File Missing Parts.
On September 23, 2020, the Office mailed a Notice of Abandonment stating the application is abandoned for failure to timely or properly reply to the Notice to File Missing Parts mailed on January 23, 2020 because the reply received on February 4, 2020 was insufficient. 
On October 13, 2020, applicant filed the present petition to withdraw the holding of abandonment, accompanied by a Statement of Delay Due to COVID-19 Outbreak. On petition, applicant asserts that applicant timely submitted payment of the fees in the total micro entity amount of $430, a Certification of Micro Entity, and a properly signed inventor’s declaration in response to the Notice to File Missing Parts mailed on January 23, 2020.  

The Office has considered applicant’s assertion, but does not find in persuasive. 

In accordance section 12004 of the Coronavirus Aid, Relief, and Economic Security Act (CARES Act), the USPTO has extended the time to file certain patent-related documents or fees that would otherwise have been due on or after March 27, 2020. For small and micro entities, pursuant to the May 2020 Update Regarding Certain Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Applicants, Patent Owners, and Others, a reply to an Office action due between March 27, 2020 and June 30, 2020 (inclusive) will be considered timely if filed on or before July 1, 2020, including available extensions of time, provided that the reply is accompanied by a statement that the delay in filing was due to the COVID-19 outbreak.

Here, the two-month period for reply to the Notice to File Missing Parts mailed on January 23, 2020, falls on March 23, 2020. The Notice provided for extensions of time up to five months (i.e., on or before August 23, 2020) with a five-month extension of time fee pursuant to 37 CFR 1.136(a). Applicant did not obtain any extensions of the response period. Therefore, the two-month period for response to the Notice to File Missing Parts fell on March 23, 2020, which does NOT fall within the March 27, 2020, and June 30, 2020, (inclusive) period for relief set forth in the Extended CARES Act notice. Therefore, relief under the Extended Cares Act notice is unavailable. Moreover, the Office notes that applicant did not provide a timely or proper reply to the Notice to File Missing Parts mailed on January 23, 2020. 

As stated in MPEP 601.05(a), resolution of inconsistent information supplied by both an application data sheet and other documents (e.g., the oath or declaration under 37 CFR 1.63, 1.64, or 1.67 ) are addressed in 37 CFR 1.76(d).  Pursuant to 37 CFR 1.76(d)(1), the most recent submission will govern (control) with respect to inconsistencies as between the information provided in an application data sheet, a designation of a correspondence address, or by the inventor’s oath or declaration, except that: (1) the most recent application data sheet will govern with respect to foreign priority (37 CFR 1.55) or domestic benefit (37 CFR 1.78 ) claims; (2) the naming of the inventorship is governed by 37 CFR 1.41; and, (3) changes to inventorship or the names of the inventors is governed by 37 CFR 1.48.  

As provided in 37 CFR 1.41(b), the inventorship of a nonprovisional application under 35 U.S.C. 111(a) is the inventor or joint inventors set forth in the application data sheet in accordance with 37 CFR 1.76 filed before or concurrently with the inventor’s oath or declaration.  If the application data sheet is not filed before or concurrently with the inventor’s oath or declaration, the inventorship is the inventor or joint inventors set forth in the inventor’s oath or declaration (except as otherwise provided in 37 CFR 1.41(b)). Once an application data sheet or the inventor’s oath or declaration is filed in a nonprovisional application, any correction of inventorship, order of inventors, or inventors’ name must made pursuant to 37 CFR 1.48. 

Pursuant to MPEP 602.01(c)(2),

As of September 16, 2012, it is no longer necessary to have distinct procedures for correction of inventorship and for correction to the name of an inventor or to the order of the names of the inventors. 37 CFR 1.48(f) permits an applicant to change or update a particular inventor’s name if his/her legal name has changed (e.g., due to marriage), or an inventor’s name contains an error (e.g., typographical or transliteration mistake or the reversal of family or given names) and allows an applicant to adjust the order of the names of joint inventors (e.g., to control the order of names on a printed patent). 37 CFR 1.48(f) specifically provides that any request to correct or update the name of the inventor or a joint inventor, or the order of the names of joint inventors, in a nonprovisional application must include: (1) an application data sheet in accordance with 37 CFR 1.76  that identifies each inventor by his or her legal name in the desired order (identifying the information that is being changed as required by 37 CFR 1.76(c)(2) ); and (2) the processing fee set forth in 37 CFR 1.17(i). In addition to the corrected application data sheet, the request should also identify the desired inventor name change.

(Emphasis added).  

In this case, applicant filed the ADS concurrently with the declaration on filing the application.  Pursuant to 37 CFR 1.41(b), the ADS set forth the inventorship (i.e., the named inventor). The ADS indicated the first inventor’s given name as Cleveland Paul. In accordance with 37 CFR 1.41(b), the Office captured and made of record the named inventor as indicated in the ADS (Cleveland Paul).  See filing receipt mailed 01/23/20. Consequently, there was an inconsistency between the named inventor of record as identified in the ADS (Cleveland Paul – no suffix Jr.) and inventor’s name as written in the declaration (Cleveland Paul, Jr. –with suffix Jr.) and the certification of micro entity status (Clevaland Paul, Jr. – first name spelled with A instead of E and with suffix Jr.).  

The Office cannot accept the declaration as executed or the Certification of Micro entity Status because they do not identify the first name inventor as Cleveland Paul, the inventor name of record. As a result, applicant is not entitled to pay fees in the micro entity amount unless and until applicant submits a Certification of Micro Entity Status, which identifies the first named inventor as Cleveland Paul.3  As applicant are not entitled to pay the micro entity status fees (and the declaration as executed is unacceptable), the Office properly mailed the Notice to File Missing Parts, including requiring payment of the fees in the small entity amounts. 

Furthermore, the Office has not receive a properly reply to the Notice to File Missing Parts to date in the form of either: (1) a Certification of Micro Entity Status (and inventor’s declaration) indicating the inventor’s name of record (Cleveland Paul) and payment of the micro entity amounts for the surcharge, search fee, and examination fee (minus $355 previously paid)4 or (2) the payment of the small entity amounts of surcharge, search fee, and examination fee (minus $355 previously paid) (and declaration identify the correct inventor’s name).5 Effective October 2, 2020, the USPTO increased many of the patent fees.6 The latest fee schedule is available by contacting the USPTO at 1-800-PTO (786)-9199 or (571) 272-1000, or on the USPTO webpage at www.uspto.gov. Applicant is reminded the fee is due in the amount in effect on the date of payment, including any increase in subject fees.

As applicant did not submit a timely and proper reply within the response period set in the Notice to File Missing Parts mailed on January 23, 2020, and the resulting abandonment of the application is proper. 

In view of the above, the petition to withdraw the holding of abandonment is DISMISSED.  

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Any request not filed within two months of this decision may be dismissed as untimely. See 37 CFR 1.181(f).  Extensions of time under 37 CFR 1.136(a) are NOT permitted. This is NOT a final agency action within the meaning of 5 U.S.C. § 704.

Applicant may wish to file a petition pursuant to 37 CFR 1.137(a) on the basis of unintentional delay (see form (PTO/SB/64)). A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office action or notice, unless previously filed.  
(2) The petition fee as set forth in § 1.17(m); 
(3) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional.  The Director may require additional information where there is a question whether the delay was unintentional.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:    	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

By FAX:	(571) 273-8300
		Attn: Office of Petitions
			



By hand:	         Customer Service Window
	         Randolph Building
	         401 Dulany Street
	         Alexandria, VA 22314

By Internet:	EFS-Web7 

Questions regarding the decision may be directed to the undersigned at 571-272-3211 or the Office of Petitions Help Desk at 571-272-3282.

/CHRISTINA T DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 The Office acknowledges receipt of $430 paid on December 27, 2019. The Office applied $75 for the full payment of the basic filing fee, and therefore, leaving a balance of $355 towards payment of the surcharge, search fee, and examination fee.
        2 Here, the identifying information appearing on the Certification of Micro Entity Status (i.e., the first named inventor, Clevaland Paul Jr.) is inconsistent with the first named inventor of record, Cleveland Paul, as it appears in the original ADS.  Therefore, the Certification of Micro Entity Status is unacceptable to establish micro entity status.
        3 If Cleveland Paul is not the legal name of the first inventor, applicant may correct the spelling of the inventor’s name by filing a grantable request under 37 CFR 1.48(f). Any request to correct an inventor’s name containing an error (e.g., typographical) must include: (1) an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name in the desired order (identifying the information that is being deleted with strike-through and added with underlining as required by 37 CFR 1.76(c)(2)); and (2) the processing fee set forth in 37 CFR 1.17(i). See MPEP 602.01(c)(2). Any changes to the ADS should be made relative to the most recent filing receipt. See MPEP 601.05(a)(II).
        4 Applicant previously paid the basic filing fee of $75, leaving a balance of $355 to be applied towards the outstanding fees. The current micro entity amounts are $40 surcharge + $175 search fee + $200 examination fee - $355 balance = $60 outstanding 
        5 As stated in the Notice to File Missing Parts of January 23, 2020, applicant must submit an executed declaration identifying the correct name of the inventor no later than payment of the issue fee to avoid abandonment.
        6 https://www.uspto.gov/learning-and-resources/fees-and-payment/uspto-fee-schedule
        7 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 
        217-9197).